Citation Nr: 1130766	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed mood disorder to include as secondary the service-connected pseudofolliculitis barbae (PFB).



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran performed active service from December 1982 to December 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.

In a September 2008 decision, the Board denied the Veteran's claim of service connection for a mood disorder.

In a subsequent Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the September 2008 decision and remanded the matter to the Board for further development.  

In February 2011, the Board remanded the matter to the RO for additional development and action consistent with the Memorandum Decision.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that there has not been substantial compliance with the instructions in the February 2011 remand so as to permit the Board to address the merits of the claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board asked to RO to address the cover letter accompanying the 1987 rating decision and the January 2007 request for a medical opinion that identified the service-connected disability as being eczema.  The June 2011 Supplemental Statement of Case discussed the 1987 cover letter, but did not address the January 2007 examination request.  

The Board notes that the April 2011 VA examination request did not accurately address all the matters set forth in the Board's remand instructions.  In this regard, the Board asked the examiner to comment on the 2005 private opinion/diagnosis and 2007 VA examiner's opinion.  Instead, the examination request asked the examiner to review these records rather than comment on them.  Consequently, no pertinent comments were provided.    

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Therefore, the Board must remand the matter for development, as outlined in 38 C.F.R. § 3.311.

A review of the May 2011 VA examination report shows that a rationale was provided for each opinion provided to the Board.  However, the RO's examination request included an additional question regarding whether the current psychiatric disability was due to a "progression of the anxiety noted in 1984."  The examiner provided an opinion, but did not include a statement identified as a rationale for its conclusion.  

While this question was not posed by the Board, a rationale must be provided for all opinions expressed .  Therefore, the adequacy of the examination is dependent upon the responsiveness to the requests made.  

Accordingly, the case is REMANDED to the RO for the further action:

1.  The RO should take all indicated action to address the January 2007 request for a medical opinion that stated that the Veteran was service connected for eczema.

The RO must provide a clear rationale for all conclusions and provide the Veteran an opportunity to submit additional evidence and argument in support of his claim.

2.  The claims file then should be returned to the April 2011 examiner, if available, to provide an addendum to the examination report as indicated.  The claims file must be made available and reviewed by the VA examiner.

The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any current mood disorder is due to a progression of anxiety noted in 1984 during the Veteran's period of active service.

The examiner must also comment on the submitted 2005 private medical opinion/diagnosis and the 2007 VA examiner's opinion.  

The examiner should provide the rationale for any opinion provided.

3.  After completing the requested development (and undertaking any additional development deemed necessary), the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a full responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


